Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office Action is in responsive to the application filed on 8/13/20. Claims 1-23 are pending.

Drawings
The Examiner contends that the drawings submitted on 8/13/20 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections 

Claim 8 is objected to because of the following informalities: Claim 8, line 6 recites “…to enrol the first LCM component”; this is a typo error.  For examination purposes, it will read as, “…to enroll the first LCM component”, 
 	Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth (US 20170359424 A1), hereinafter Holdsworth, in view of Winarski (US 20190258971 A1).

Regarding claim 1, Holdsworth discloses a method in a first lifecycle management, LCM component, in a virtual network; wherein the virtual network comprises trusted provider configured to provide a decentralised trust system between a plurality of LCM components controlled by different service providers in the virtual network (network elements representing provider-rendered services in a multiservice computing environment may typically be invisible, with client requests being forwarded via network routing logic of the computing environment, to one or more services or service providers within the computing environment) (paragraph [0062]), the method comprising:
storing a detailed description of one or more local services that the first service provider is capable of providing (storing data back to memory from a register) (paragraph [0059]);
generating a local tag representative of the one or more local services, wherein the local tag comprises less detail about the one or more local services than the detailed description (a tag could be added separately through another channel by providing a mechanism to update the template) paragraph [0085], [0095]); and 
enrolling with the decentralised trust system using the local tag (Each tag identifies a service requirement of the appropriate service to be implemented by the network routing on behalf of the appropriate service) (abstract), (each tag identifying a service requirement of the appropriate service to be implemented by the network routing on behalf of the appropriate service) (paragraph [0003]).
Holdsworth does not explicitly disclose a decentralised trust system between a plurality of LCM components controlled by different service providers in the virtual network. In an analogous art, Winarski discloses a decentralised trust system between a plurality of LCM components controlled by different service providers (paragraph [0003]).
Therefore, it would have been obvious to a person with an ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings disclosed by Winarski into the teachings of Holdsworth.


Regarding claim 2, Holdsworth-Winarski discloses a method, wherein the local tag comprises an abstracted description of the one or more local services (Each tag identifies a service requirement of the appropriate service to be implemented by the network routing on behalf of the appropriate service) (abstract), (each tag identifying a service requirement of the appropriate service to be implemented by the network routing on behalf of the appropriate service) (see Holdsworth, paragraph [0003]).

Regarding claim 3, Holdsworth-Winarski discloses a method, further comprising: 
generating an abstracted description of the one or more local services (see Holdsworth, paragraph [0003], in addition, generating description is not novel idea and is well known in the art), and
storing the abstracted description alongside the detailed description of the one or more local services, wherein the abstracted description comprises more detail about the one or more local services than the local tag and less detail about the one or more local services than the detailed description (storing data back to memory from a register) ( Holdsworth, paragraph [0059]).

Regarding claim 4, Holdsworth-Winarski discloses a method, further comprising: 
receiving a service request to provide a first service (appropriate service is implemented with respect to a received client request) (Holdsworth, paragraph [0065]);
(a tag could be added separately through another channel by providing a mechanism to update the template) paragraph [0085], [0095]);
transmitting a discovery request to the trusted provider, wherein the discovery request comprises the first tag (Holdsworth, paragraph [0075]);
receiving, from the trusted provider based on the first tag, a list of LCM components comprising a second LCM component controlled by a second service provider, wherein the second service provider is capable of providing a part of the portion of the first service (Holdsworth, paragraphs [0065] and [0068]); and 
transmitting a provision request to the second LCM component to provide the part of the portion of the first service (Holdsworth, paragraph [0075]).

Regarding claim 5, Holdsworth-Winarski discloses a method, further comprising;
receiving abstracted descriptions associated with each respective LCM component in the list of LCM components (Holdsworth, paragraphs [0065] and [0068]); and
selecting the second LCM component from the list of LCM components based the received abstracted descriptions (Holdsworth, paragraphs [0063] and [0089]).

Regarding claim 6, Holdsworth-Winarski discloses a method, further comprising:
(Holdsworth, paragraphs [0054] and [0089]).

Regarding claim 7, Holdsworth-Winarski discloses a method, further comprising receiving a request for the detailed description of the local service from the second LCM component (Holdsworth, paragraphs [0065] and [0068]); and
transmitting the detailed description of the local service to the second LCM component (Holdsworth, paragraph [0075]).

Regarding claim 8, Holdsworth-Winarski discloses a method, in a trusted Lifecycle Management, LCM, component controlled by a trusted provider in a virtual network, wherein the trusted provider is configured to provide a decentralised trust system between a plurality of LCM components controlled by different service providers in the virtual network (network elements representing provider-rendered services in a multiservice computing environment may typically be invisible, with client requests being forwarded via network routing logic of the computing environment, to one or more services or service providers within the computing environment) (paragraph [0062]); the method comprising:
receiving an enrolment request from a first lifecycle management, LCM, component controlled by a first service provider to enrol the first LCM component with (Holdsworth, paragraphs [0065] and [0068]); wherein the enrolment request comprises a local tag representative of one or more local services the first service provider is capable of providing (each tag identifying a service requirement of the appropriate service to be implemented by the network routing on behalf of the appropriate service) (see Holdsworth, paragraph [0003]); and
storing the first LCM component alongside the local tag in a membership record, wherein the membership record comprises entries for each of a plurality of LCM components enrolled on the decentralised trust system (storing data back to memory from a register) (Holdsworth, paragraph [0059]).

Regarding claim 9, Holdsworth-Winarski discloses a method, further comprising receiving a discovery request from a first LCM component, wherein the discovery request comprises a first tag associated with a portion of a first service that the first service provider cannot provide (client requests being forwarded via network routing logic of the computing environment, to one or more services or service providers within the computing environment) (Holdsworth, paragraph [0062]); and
obtaining, based on the first tag and the membership record, a list of LCM components controlled by different service providers, wherein each LCM component on the list is capable of providing a part of the portion of the first service (a tag could be added separately through another channel by providing a mechanism to update the template) (Holdsworth, paragraph [0085], [0095]); and
(Holdsworth, paragraph [0075]).

Regarding claim 10, Holdsworth-Winarski discloses a method, wherein each entry of the membership record comprises an LCM component associated with at least one tag, wherein the at least one tag represents at least one service that the associated LCM component is capable of providing (Holdsworth, paragraph [0085], [0095]).

Regarding claim 11, Holdsworth-Winarski discloses a method, wherein the step of obtaining comprises: 
locating at least one entry in the membership record comprising at least one tag which indicates that the associated LCM component is capable of providing at least a part of the portion of the first service represented by the first tag (knowledge over the exact location of the provided resources but may be able to specify location at a higher level of abstraction (e.g., country, state, or datacenter)) (paragraph [0085], [0095]); and  adding the at least one entry to the list of LCM components (a tag could be added separately through another channel by providing a mechanism to update the template) paragraph [0085], [0095]).

Regarding claim 12, Holdsworth-Winarski discloses a method, wherein the local tag comprises an abstracted description of the one or more local services (see Holdsworth, paragraph [0003]).


responsive to receiving the discovery request: retrieving respective abstracted descriptions associated with each of LCM components in the list of LCM components (see Holdsworth, paragraph [0102]); and
transmitting the respective abstracted descriptions to the first LCM component (Holdsworth, paragraph [0075]).

Regarding claim 14, Holdsworth-Winarski discloses a method, further comprising:
establishing a transaction protocol between the first LCM component and a second LCM components, wherein the list wherein the transaction protocol comprises a condition that the at least one of the LCM components on the list will provide the part of the portion of the first service upon request from the first LCM component (Holdsworth, paragraphs [0054] and [0089]).

Regarding claim 15, Holdsworth-Winarski discloses a method, further comprising:
receiving a request from the first LCM component to retrieve detailed descriptions of services the at least one of the LCM components on the list are capable of providing (Holdsworth, paragraphs [0065] and [0068]);
retrieving the detailed descriptions from the at least one of the LCM components on the list (see Holdsworth, paragraph [0102]); and
(Holdsworth, paragraph [0075]).

Claims 16-23 are corresponding LCM component claims of method system claims 1-8; therefore, are rejected under the same rationale.

Conclusion
Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFAY YOHANNES whose telephone number is (571)270-7528.  The examiner can normally be reached on M- F 9:00-5:30
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 2-74937493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TESFAY YOHANNES/ 3/25/21Primary Examiner, Art Unit 2441